Citation Nr: 0834631	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to an effective date earlier than 
September 3, 1996 for the grant of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to February 
1946.

By rating action dated in September 1997, a Department of 
Veterans Affairs (VA) Regional Office granted service 
connection for PTSD, effective from September 3, 1996.  The 
veteran appealed the effective date of service connection.  A 
July 1999 Board decision denied an effective date earlier 
than September 3, 1996 for the grant of service connection 
for PTSD.  This determination is final. See 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1104.  A 
March 2000 Board decision found no clear and unmistakable 
error in the September 1980 rating decision that denied 
service connection for PTSD.  The appellant attempted to 
reopen the claim of entitlement to an effective date earlier 
than September 3, 1996 for service connection for a PTSD by 
telephone in May 2006.

The current appeal comes before the VA Board of Veterans 
Appeals from a January 2007 rating decision of the VA RO in 
Cleveland, Ohio that denied an effective date earlier than 
September 3, 1996 for the grant of service connection for 
PTSD.

The Board notes that upon re-adjudication of the issue, the 
RO reopened the claim of entitlement to an effective date 
earlier than September 3, 1996 for the grant of service 
connection for PTSD.  However, whether a previously denied 
claim should be reopened is a jurisdictional matter that the 
Board must address before considering the underlying claim on 
its merits. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Therefore, regardless of the RO's de novo review of 
this claim in January 2007, the Board must initially address 
the question of whether "new and material" evidence has been 
presented sufficient to reopen the claim of entitlement to an 
effective date earlier than September 3, 1996 for the grant 
of service connection for PTSD.

The veteran was afforded personal hearings at the RO in 
November 2007 and by videoconference in May 2008 before the 
undersigned Veterans Law Judge sitting at Washington, DC.  
The transcripts are of record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Board denied an effective date earlier than September 
3, 1996 for the grant of service connection for PTSD by a 
decision dated in July 1999.  

2.  Evidence received subsequent to the Board's July 1999 
decision, when considered by itself or together with previous 
evidence of record, does not relate to an unestablished fact 
necessary to support the claim of entitlement to an effective 
date earlier than September 3, 1996 for the grant of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.  The July 1999 Board decision that denied entitlement to 
an effective date earlier than September 3, 1996 for the 
grant of service connection for a PTSD is final. 38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The evidence received subsequent to the Board's 1999 
decision is not new and material and the appellant's claim of 
entitlement to an effective date earlier than September 3, 
1996 for the grant of service connection for a PTSD is not 
reopened. 38 C.F.R. § 3.156 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen the claim of entitlement to an 
effective date earlier than September 3, 1996 for the grant 
of service connection for PTSD.  He asserts that service 
connection for PTSD should be granted back to a prior claim 
in 1980.

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate the underlying claim.  

Here, the VCAA duty to notify was fully satisfied in a letter 
sent to the appellant in June 2006 that addressed the notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of the appellant's 
and VA's respective duties for obtaining evidence.  
Additionally, the statement of the case and the supplemental 
statements of the case included the criteria for reopening a 
previously denied claim, as well as what evidence is 
necessary to substantiate an earlier effective date.  The 
duty to notify the veteran was fully satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.   

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of whether new and material evidence 
has been received to reopen the claim of an effective date 
earlier than September 3, 1996 for the grant of service 
connection.  Private and VA clinical records have associated 
with the claims folder.  The appellant was afforded personal 
hearings in November 2007 and May 2008.  The appellant does 
not contend that there is outstanding evidence that has not 
been considered.  The Board finds that further assistance 
from VA would not aid the veteran in substantiating the 
claim.  Therefore, VA does not have a duty to assist that is 
unmet with respect to the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to effective date earlier than September 3, 1996 for service 
connection for PTSD. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits.

Law and Regulations

Absent a finding of clear and unmistakable error, the 
assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 C.F.R. 
§ 3.400 (2008).  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400 (2008).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits. 38 C.F.R. 
§§ 3.157 (2008).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2008).  A 
claim, whether "formal" or "informal," must be in writing in 
order to be considered a claim or application for benefits. 
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 
& Supp. 2008). Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid. See Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits, and must identify the benefit sought. 
38 C.F.R. § 3.155(a) (2008).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
addressed the issue of entitlement to an earlier effective 
date and pointed out that the applicable statutory and 
regulatory provisions, properly construed, require that the 
Board look to all communications in the file that may be 
interpreted as applications for claims, formal and informal, 
for increased benefits and, then, to all other evidence of 
record to determine the "earliest date as of which," 
disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see 38 
C.F.R. §§ 3.400(o)(2), 3.155(a) (2007); Quarles v. Derwinski, 
3 Vet. App. 129.

Factual background and legal analysis

Service connection for a psychiatric disorder was denied by a 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in September 1980.  The veteran did not file a 
timely appeal and this determination became final. See 38 
U.S.C.A. § 7103 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1103 
(2008).  The Board denied service connection for a 
psychiatric disorder in May 1990, and subsequently denied an 
effective date earlier than September 3, 1996 for the grant 
of service connection for a PTSD in a decision dated in July 
1999.  The Board must thus review all of the evidence 
submitted since the latter decision to determine whether the 
appellant's claim should be reopened and re-adjudicated de 
novo. See Evans v. Brown, 9 Vet. App. 273 (1996).  Claims 
that are the subject of final decisions can only be reopened 
upon the submission of new and material evidence. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2008).

38 C.F.R. § 3.156(a) which defines new and material evidence 
was amended in 2001 and is applicable to claims to reopen 
filed on or after August 29, 2001. See 66 Fed. Reg. 45620 
(2001).  The amended version of 38 C.F.R. § 3.156 applies in 
the instant case as the appellant's claim to reopen was 
received after August 29, 2001.  New evidence is defined in 
38 C.F.R. § 3.156(a) (2008) as evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that by itself or when considered with 
previous evidence of record relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

As noted previously, the Board denied service connection for 
PTSD in May 1990. That decision was final and could not be 
reopened without evidence deemed to be new and material See 
38 C.F.R. § 20.1104 (2008); 38 C.F.R. § 3.156 (2008).  The 
appellant attempted to reopen his claim in this regard in 
February 1997 with the submission of additional evidence.  A 
January 1997 VA outpatient record reported that he had been 
evaluated at the Center for Stress Recovery on September 3, 
1996 and that PTSD, chronic, panic disorder and major 
depression had been diagnosed on that date.  A diagnosis of 
PTSD was corroborated on VA psychiatric examination in April 
1997.  The RO reopened the claim and granted service 
connection for PTSD, effective from the date of the date of 
receipt of the (informal) claim dated September 3, 1996. See 
38 C.F.R. § 3.157(1).  The veteran appealed the effective 
date of the grant of service connection in December 1997.  
The Board denied an effective date earlier than September 3, 
1996 for the grant of service connection for PTSD in a 
decision dated in July 1999.

The veteran attempted to reopen the claim of entitlement to 
an effective date earlier than September 3, 1996 for service 
connection for PTSD by telephone in May 2006.  Additional 
evidence received in support of the claim included the 
veteran's numerous statements in support of his contentions, 
VA outpatient clinical records dated between 2005 and 2006, 
the August 2006 report of a comprehensive psychiatric review 
and evaluation conducted by F.L. McC., the report of a 
November 2006 VA compensation examination, lay statements and 
other documentation dated in 1946 and 1958 that were 
previously considered, as well as the testimony obtained on 
personal hearings in 2007 and 2008. 

The Board finds in this instance, however, that while most of 
the evidence received since the July 1999 Board decision is 
new in the sense that it was not previously of record, it is 
not "material" to the facts of this case for the following 
reasons.

The Board finds that the September 3, 1996 VA outpatient 
clinic note constituted an informal claim for PTSD.  The date 
of outpatient or hospital examination or date of admission to 
a VA or uniformed services hospital will be accepted as the 
date of receipt of a claim. See 38 C.F.R. § 3.157(a), (b)(1) 
(2008).  However, the law regarding effective dates is clear.  
Absent a finding of clear and unmistakable error, and except 
as otherwise provided, the effective date of an evaluation 
and award of compensation based on a claim reopened after 
final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later. 38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).  

The Board points out in this instance that the final 
disallowance of the claim of service connection for PTSD was 
in May 1990.  It is found that the VA outpatient clinic note 
referencing a diagnosis of PTSD on September 3, 1996 was the 
later of the two events progressing to the grant of service 
connection following final disallowance in May 1990. See 38 
C.F.R. §§ 3.157 (1); 3.400 (2008).  Therefore, an effective 
earlier date than September 3, 1996 for the grant of service 
connection for PTSD is not warranted.  Under the 
circumstances, new and material evidence has not been 
received to reopen the claim of entitlement to an effective 
date earlier than September 3, 1996 for the grant of service 
connection for PTSD.  


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to an effective date earlier than 
September 3, 1996 for the grant of service connection for 
PTSD.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


